Title: From George Washington to the Massachusetts General Court, 13 March 1777
From: Washington, George
To: Massachusetts General Court

 

Gentlemen,
Head quarters. Morris Town. 13 March 1777.

The prospect of a vigorous attack upon Ticonderogo some time past, founded on a supposition that the Enemy might pass the Lakes on the Ice, induced me to order all the Continental Battalion of your State to march as fast as they were raised to that Post. A reconsideration of their Views, and the well grounded probability that they will draw the greater part of their force from Canada by Water so soon as the Season will permit, have induced me to countermand so much of that Order as respects Eight of the Battalions; which I have directed Genl Heath to send to Peck’s kill—There remains no doubt with me, or any of the General Officers here, of the Enemy’s determined Resolution to take possession of Philadelphia so soon as the Roads become passable for their Artillery & Waggons. The loss of that City, so eminently usefull to the Army, must greatly retard our military Operations, & considerably injure the Cause—To prevent this, and at the same time be in a situation effectually to oppose any designs they may have upon Ticonderogo, or the Eastern States, I have determined to collect a respectable force at Peckskill with the utmost expedition—It will occur to you on first sight, that they can secure the passage of the North River, that they must oblige the Enemy to leave a strong Garrison in New York, least We regain the possession of it, and above all that, a Junction of our main force being easily effected, We can take advantage of any Circumstances that may occur in the Course of the approaching Campaign.
Having given General Heath particular Orders respecting the Innoculation of these Eight Battalions, I will only observe that I am, with great Respect, Yr most Obdt Humble Sert

Go: Washington

